DETAILED ACTION
Status of Claims

The following is an Allowability Notice for Application #15/972,975, in response to the applicant’s response to non-final office action, filed on 01/04/2021.  This application is a Continuation of Application 14/807,995, filed on 07/24/2015, now Patent No. 9,965,772, filed on 07/24/2015.  This Application is a continuation of Application 14/077,951, filed on 11/12/2013, now Patent No. 10,515,386.
Claims 1-5, 7-14, and 16-22 are now pending and have been being examined.
Claims 6 and 15 have been cancelled by the applicant.


Allowable Subject Matter
Claims 1-5, 7-14, and 16-22 are allowed.

The claimed invention included a combination of elements that could not be found in the prior art in the advertising and related arts.  The combination of user-level data events from a plurality of media platforms using a conversion tag, analyzing the events and generating additional metadata, generating a respective similarity vector, comparing the vectors to generate a score, using the score relative to a threshold to determine events that are by the same user, assigning a unique identifier to the group of events associated with the same user, and generating user response to advertisements.  The process in combination providers a unique manner of processing large-scale data events and 

The closest prior art, Shastry, et al., Pre-Grant Publication No. 2013/0159081 A1 does not teach the use of tags across multiple platforms to then use similarity vectors, scores, and a sessionization process to group and identify the results to particular user responses.  Doig, et al., Pre-Grant Publication No. 2012/0054143 A1 teaches many aspects of the claimed invention, but does not teach many of the aspects brought in by amendment. 

Independent claims 1, 10, and 19 comply with 35 U.S.C. 101.  The claims are eligible under Step 1 of the analysis as they are directed to a method, or process (claim 10), non-transitory computer-readable medium, or article of manufacture (claim 19), and system, or apparatus (claim 1), which are all statutory categories for patentability.  Claim 19 also complies with the Kappos Memorandum of 2010 regarding claiming of mediums.  Claim 1 includes a processor and memory, the processor executing instruction in the memory that cause the processor to execute steps to perform the method of claim 1.  The examiner therefore determined that the claim truly is eligible as an apparatus.  Under Step 2A of the analysis, while the claims are generally directed to various data gathering and processing steps in order to identify current and previous session data events by individual users, the examiner found steps well beyond what could be considered an abstract idea, including the use of conversion tags, unique identifiers, generation of similarity vectors, and sessionization processes that combine a unique combination of existing technologies and calculations (tags, identifiers, etc.) to track individual user activity in ways that conventional means such as the use of only cookies would not be able to do.  Therefore, the examiner determined that the claims are not directed to an abstract idea and are therefore patent eligible.     
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Luis A. Brown whose telephone number is 571.270.1394.  The Examiner can normally be reached on Mondays, 2pm-5pm EST and Tuesday-Friday, 9am-5pm EST.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, WASEEM ASHRAF, can be reached at 571.270.3948.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/LUIS A BROWN/Primary Examiner, Art Unit 3682